Case 1:19-cv-00024-DLI-LB Document 12-1 Filed 06/03/19 Page 1 of 22 PageID #: 186




        EXHIBIT A
   Case 1:19-cv-00024-DLI-LB Document 12-1 Filed 06/03/19 Page 2 of 22 PageID #: 187




Yangtze River Port & Logistics: Total Zero.
On-the-Ground Research Shows Assets
Appear to be Largely Fabricated
Published on December 6, 2018




GET OUR LATEST REPO TS DELIVERED TO YOUR INBOX

                                           email address                       SUBSCRIBE




Summary: Yangtze River Port & Logistics
(NASDAQ:YRIV)
    We are of the strong opinion that Yangtze River Port & Logistics is a scheme run by its
    Chairman & controlling shareholder to siphon money away from U.S. public markets.
    YRIV’s only operating entity has been declared insolvent in China and is involved in
    multiple undisclosed legal proceedings, it has also been ordered to pay back at least $110
    million in defaulted loans. YRIV fails to disclose the existence of these lawsuits &
    judgements in its SEC lings.
    Based on government-sourced documents and interviews with local o cials, we believe
    that at least 77% of the company’s reported assets are fabricated.
    Speci cally, YRIV claims to lease 1.2 million sq/m of land from a village that is only 610
    thousand sq/m in size. Our investigator spoke to the village committee and they denied
    that any lease existed. This lease accounted for ~77% of YRIV’s balance sheet assets.
    On the ground visits to YRIV’s construction project during business hours on multiple
    occasions have shown virtually no signs of business activity aside from a lone gate guard.
    Cash from recent capital raises; has been siphoned to the CEO/controlling shareholder via
    related-party entities rather than deployed towards the company’s supposed construction
    projects. Based on our ndings we think YRIV is a total zero.
    Case 1:19-cv-00024-DLI-LB Document 12-1 Filed 06/03/19 Page 3 of 22 PageID #: 188
Introduction
We believe that Yangtze River Port & Logistics (NASDAQ:YRIV) is an arti ce designed to enrich
the company’s Chairman & controlling shareholder. The company currently trades at a market
cap of about $2 billion as of this writing. We are con dent that it will ultimately be delisted and
that every penny of its market cap will be wiped out.


The company has generated no revenue over the past 3 years
(https://www.sec.gov/Archives/edgar/data/1487843/000121390018002769/f10k2017_yangtzeri
ver.htm#a_013) and its U.S. headquarters is based out of a New York City apartment
(https://www.forbes.com/sites/nathanvardi/2017/06/13/the-2-4-billion-nasdaq-stock-
headquartered-in-apartment-2a/#7d7acae0730c). Site visits to the company’s Chinese
properties, interviews with local o cials, and a detailed examination of Chinese and U.S. lings;
lead us to believe that the company’s assets have either been grossly exaggerated or are
largely fabricated.


Our report includes several areas of research that are either completely new or not fully
covered in other reports. These should help investors nally put the pieces of the puzzle
together to reach the same conclusions we have reached about YRIV:


   1. Worthless / Overin ated Assets


YRIV has essentially one project called the Wuhan Yangtze River New Port Logistics Center:


     The constructed part of the project is a cluster of commercial buildings. The company
     claims that 4 of the buildings in the complex are completed, ( F-12
     (https://www.sec.gov/Archives/edgar/data/1487843/000121390018015241/f10q0918_yan
     gtzeriver.htm)) yet they have failed to produce any revenue from them. A site visit to the
     properties during working hours found them to be a veritable ghost town; with no signs
     of activity aside from a gate guard.


     The unconstructed part of the project is a planned “Logistics Center” that YRIV states it will
     build on 1.2 million square meters of land leased from a local village. On YRIV’s latest
     quarterly balance sheet, the rights to the land are reported as having a value of $299
     million, comprising over 77% of the company’s total assets. ( F-13
     (https://www.sec.gov/Archives/edgar/data/1487843/000121390018015241/f10q0918_yan
     gtzeriver.htm)) Despite claiming to lease 1.2 million square meters from the village, our
     government-sourced maps
     (http://www.tcmap.com.cn/hubei/xinzhouqu_yangluojie_chunfengcun.html) show that the
     total area of the village is only 610 thousand square meters. Moreover, conversations
    Case 1:19-cv-00024-DLI-LB Document 12-1 Filed 06/03/19 Page 4 of 22 PageID #: 189
     with o cials from the village in question revealed that contrary to the company’s claims,
     YRIV has not leased any land from them.


   2. Undisclosed Legal Judgements


Despite the company’s SEC lings, which state that there are no material legal proceedings
against the business, we found Chinese court records showing that the company has at least
11 judgements led against them totaling RMB 766 million (USD $110 million).


The company reports total assets of $386 million in its SEC lings (pg. F-1
(https://www.sec.gov/Archives/edgar/data/1487843/000121390018015241/f10q0918_yangtzeri
ver.htm)), but we found local court records showing that creditors were unable to locate assets
to seize in their attempt to satisfy one of YRIV’s multiple legal judgements. The Chinese court
has recently taken the extraordinary step of placing the company on its list of “untrustworthy
debtors” due to its mass of unpaid judgements.


   3. Cash from Capital Raises Have Gone Right to the Chairman


The company issued 19 convertible notes this year alone. (pg. F-16
(https://www.sec.gov/Archives/edgar/data/1487843/000121390018015241/f10q0918_yangtzeri
ver.htm)) So where did the money go? Rather than using the proceeds of these notes to
advance the company’s purported real estate projects, money instead has gone directly to
related-party entities a liated with the company’s Chairman & controlling shareholder,
Liu Xiangyao. Proceeds from past capital raises have similarly ended up being diverted to
Xiangyao.


Background
Yangtze River Port and Logistics Limited, is a Nevada holding corporation that originally
became public via a reverse merger in December 2015 (pg. 6
(https://www.sec.gov/Archives/edgar/data/1487843/000121390018012230/fs32018a4_yangtzer
iver.htm)). YRIV operates through its wholly-owned Chinese subsidiary, Wuhan Yangtze River
Newport Logistics Co., Ltd (“Wuhan Newport”).


The company recently attempted to reverse merge into a di erent entity called Wuhan
Economic Development Port Limited (the “Wuhan Port”). The deal fell apart shortly after a
Barron’s article (https://www.barrons.com/articles/a-troubled-chinese-company-is-seeking-a-
lifeline-from-u-s-investors-1535369739) questioned the deal’s bizarre rationale:
    Case 1:19-cv-00024-DLI-LB Document 12-1 Filed 06/03/19 Page 5 of 22 PageID #: 190

   “It’s puzzling that Yangtze’s board and controlling shareholders want to exchange the
   Wuhan project for assets worth a mere quarter of company’s total market value. Since
   last December, Yangtze has been trying to complete a deal in which it would pay $90
   million to swap everything it owns for another riverfront business in Wuhan that the
   company’s own lings appraise at just $454 million. That would appear to leave
   Yangtze stockholders with something worth just $3 a share.”


On the ground due diligence regarding YRIV’s business operations was completed in the
summer of 2018 and we concluded that YRIV’s Wuhan Newport is collectively worth nothing.
We waited to see how the deal played out (it eventually collapsed), which leaves Wuhan
Newport as the sole operating entity of the company. (pg. F-5
(https://www.sec.gov/Archives/edgar/data/1487843/000121390018015241/f10q0918_yangtzeri
ver.htm)) We then followed up with another site visit yesterday to re-con rm our ndings.


Evidence Shows That YRIV’s Claim to Its Main
Asset Is Likely Fabricated
The unconstructed part of the project is referred to as the Logistics Center, from which YRIV
anticipates their “main source of expected income will be derived.” (pg. 3
(https://www.sec.gov/Archives/edgar/data/1487843/000121390018012230/fs32018a4_yangtzer
iver.htm)) The Logistics Center is expected to span approximately 1,918,000 square meters. (pg.
4
(https://www.sec.gov/Archives/edgar/data/1487843/000121390018012230/fs32018a4_yangtzer
iver.htm)) Based on information presented on YRIV’s website, the layout
(http://www.yerr.com.cn/xmgh.html) of the Logistics Project is as follows:
    Case 1:19-cv-00024-DLI-LB Document 12-1 Filed 06/03/19 Page 6 of 22 PageID #: 191




The company’s latest quarterly nancials (pg. F-13
(https://www.sec.gov/Archives/edgar/data/1487843/000121390018015241/f10q0918_yangtzeri
ver.htm)) break out the company’s assets relating to “Real Estate Properties and Land Lots
Under Development.” These assets consist of the Wuhan Centre (the company’s other real
estate project) and “Land lots undeveloped”, which, by inference, is the Logistics Center:




Given that the company reports total assets of $386 million (pg. F-1
(https://www.sec.gov/Archives/edgar/data/1487843/000121390018015241/f10q0918_yangtzeri
ver.htm)), the undeveloped Logistics Center land use rights comprise over 77% of the
company’s total asset base.
    Case 1:19-cv-00024-DLI-LB Document 12-1 Filed 06/03/19 Page 7 of 22 PageID #: 192
The Logistics Center is intended to be built on 1.2 million square meters of land leased from
Chunfeng Village. The most recent 10-K highlights this (pg. 33
(https://www.sec.gov/Archives/edgar/data/1487843/000121390018002769/f10k2017_yangtzeri
ver.htm)):




On YRIV’s website (http://www.yerr.com.cn/), a promotional video
(http://www.yerr.com.cn/video.html) displays the 1.2 million square meter leased land area at
the 10:51 mark in describing its proposed location of the Logistics Center:




Our rst clue that something was amiss came from the Hubei Provincial Government
(http://www.tcmap.com.cn/hubei/xinzhouqu_yangluojie_chunfengcun.html) sourced records,
which show that the total area of Chunfeng village is 610,000 square meters; only half the
size of the area YRIV claims to lease from the village:




Our on the ground team visited the village to inquire with local o cials about the discrepancy.
Here are some photos of the village, and of the Chunfeng Village Committee from the visit of
our due diligence team:
    Case 1:19-cv-00024-DLI-LB Document 12-1 Filed 06/03/19 Page 8 of 22 PageID #: 193




Our team spoke with o cials in the village committee and asked about their relationship with
YRIV. When asked if they leased any land to the company, they replied that they had not. We
also con rmed that the village is currently only 0.61 square kilometers.


Given the above, it comes as no surprise that the company has reported that its Logistics
Center has been stalled for at least three years. The company’s last three 10-Ks describe the
anticipated completion of construction on the Logistics Center and show literally zero progress:




(Source: 10-Ks from 2017
(https://www.sec.gov/Archives/edgar/data/1487843/000121390018002769/f10k2017_yangtzeri
ver.htm) [pg 2], 2016
(https://www.sec.gov/Archives/edgar/data/1487843/000121390017004393/f10k2016a3_yangtz
eriver.htm) [pg 2], 2015
(https://www.sec.gov/Archives/edgar/data/1487843/000121390016015379/f10k2015a5_yangtz
eriver.htm) [pg 4])


Going one level deeper, we found further evidence that the company’s “plan” to build a 1.2
million square meter facility on a plot of land half that size did not comport with geographic
reality.
    Case 1:19-cv-00024-DLI-LB Document 12-1 Filed 06/03/19 Page 9 of 22 PageID #: 194
After consulting with local authorities and villagers, the on the ground team learned that most
of the area YRIV claimed to lease from Chunfeng Village actually belongs to Junming Village (军
民村), Jiangdi Village (江堤村) and/or the Huayou Pipe Base (华油管道基地). Chufeng Village
barely overlaps with the area YRIV claims to lease.


We marked up an area map as shown below taken from Google Maps:




All told, we think the supposed leased land for the Logistics Center is a total fabrication.


YRIV’s Constructed Part of the Project Looks
Abandoned: We Found Virtually No Signs of
Commercial Activity During Our Site Visits
YRIV’s constructed part of the project is a commercial building project formerly called the
Wuhan Centre China Grand Steel Market. The project claims to cover an approximate
construction area of 222,496.6 square meters (pg. 3
(https://www.sec.gov/Archives/edgar/data/1487843/000121390018012230/fs32018a4_yangtzer
iver.htm)). YRIV’s lings state that it sold approximately 22,780 square meters of commercial
building space relating to this project.


The company’s latest 10-Q reports an asset value of over $76 million for the completed and in
progress buildings and the land use rights related to the constructed part of the project. (pgs.
F-12 – F-13
(https://www.sec.gov/Archives/edgar/data/1487843/000121390018015241/f10q0918_yangtzeri
ver.htm))
    Case 1:19-cv-00024-DLI-LB Document 12-1 Filed 06/03/19 Page 10 of 22 PageID #: 195
After visiting the project site our team found that while some of the buildings do indeed look
completed, the area appears to have been abandoned. Our rst visit was in June 2018 during
business hours. Our team saw no signs of commercial activity except for a gate guard. The
team saw no other people, saw empty buildings with no movement inside, and heard no
sounds that would indicate activity. Some of the properties were overgrown with shrubbery.
Overall, the site struck us as a small ghost town. For accuracy, we visited again the site within
24 hours of publishing this article. Here are some photos from the recent visit to the site from
24 hours ago:
Case 1:19-cv-00024-DLI-LB Document 12-1 Filed 06/03/19 Page 11 of 22 PageID #: 196
   Case 1:19-cv-00024-DLI-LB Document 12-1 Filed 06/03/19 Page 12 of 22 PageID #: 197




We have a very di cult time believing that these empty buildings (in an apparently abandoned
location) have a value of anywhere near the $76 million reported by the company.


YRIV Has Numerous Undisclosed Legal Proceedings
& Judgements Against it and Its Operating
Subsidiary Has Been Declared Insolvent in China
YRIV has repeatedly claimed that they are “not involved in any litigation that [it] believe[s] could
have a materially adverse e ect on [its] nancial condition.” (Source: 2018
(https://www.sec.gov/Archives/edgar/data/1487843/000121390018012230/fs32018a4_yangtzer
    Case 1:19-cv-00024-DLI-LB Document 12-1 Filed 06/03/19 Page 13 of 22 PageID #: 198
iver.htm), 2017
(https://www.sec.gov/Archives/edgar/data/1487843/000121390018002769/f10k2017_yangtzeri
ver.htm)) Despite those representations, our research indicates that the precise opposite is in
fact the case: the company’s operating subsidiary, Wuhan Newport, has so many claims and
default judgements against it that it has been declared insolvent in China, according to our
search of Chinese court databases.


In just one example, China Construction Bank is litigating with YRIV’s operating subsidiary,
Wuhan Newport, regarding $44 million in loans to the company. The loan is disclosed in YRIV’s
 lings (pg. F-17
(https://www.sec.gov/Archives/edgar/data/1487843/000121390018002769/f10k2017_yangtzeri
ver.htm)):




However, the litigation relating to the exact loan is not disclosed in YRIV’s SEC lings. Here is the
Chinese and English translation of the litigation:


原告建行钢城支行诉称，2014年5月28日，原告与被告新港公司签订编号为GCDK2014-090号《固定
资产贷款合同》（以下简称贷款合同），约定新港公司向原告借款29000万元，期限6年（2014年5月
30日至2020年5月29日），贷款利率为基准利率上浮5%，按季结息；


……


原告于2014年5月30日依约向新港公司发放了贷款29000万元，但新港公司并未依约还款付息，担保
人亦未履行担保责任，且新港公司、人和公司已出现涉及重大法律纠纷等情形。根据《贷款合同》的
约定，原告有权宣布贷款立即到期并要求新港公司立即偿还《贷款合同》项下的所有到期及未到期的
本金、利息和费用。


Translation:


The plainti China Construction Bank Gangcheng Branch states, on May 28, 2014, the plainti
and the defendant Wuhan Newport executed No. GCDK 2014-90 Fixed Assets Loan Agreement
(“Loan Agreement”) and stipulated that Wuhan Newport borrowed RMB 290 million from the
plainti with the term of six years (May 30, 2014 to May 29, 2020), the interest shall be the base
interest plus 5 % and quarterly interest payment.
   Case 1:19-cv-00024-DLI-LB Document 12-1 Filed 06/03/19 Page 14 of 22 PageID #: 199
The plainti (China Construction Bank) disbursed the loan payment RMB 290 million (USD 44
million) to YRIV on May 30, 2014. However, YRIV did not repay the interest and principal and
the guarantor (Renhe Corp. the former shareholder of YRIV) did not perform its guarantee
obligation. YRIV and Renhe Corp. were already involved in severe litigations.


In addition to the above mentioned China Construction Bank litigation, in 2018 (February 27,
2018 to July 27, 2018), Wuhan Newport was subjected to at least 11 nal judgements
(https://www.qichacha.com/ rm_55e3d7001606c5773ec7aa76d61b24d5.html#susong) totaling
RMB 767,132,632:




As Wuhan Newport cannot repay its legal obligation under these judgements, it has been
added to the local list of dishonest judgement debtors. This means that in the event that
Wuhan Newport (the operating subsidiary of YRIV) receives any investment money from its
investors, it’s already earmarked to ful ll its outstanding debt.


Barron’s recently reported (https://www.barrons.com/articles/a-troubled-chinese-company-is-
seeking-a-lifeline-from-u-s-investors-1535369739) on some of the company’s litigation issues
and asked the company why they were not disclosed to investors. The company’s rationale was
that those issues would disappear once it closed the asset swap deal with Wuhan Port:
   Case 1:19-cv-00024-DLI-LB Document 12-1 Filed 06/03/19 Page 15 of 22 PageID #: 200

   “Asked about these cases, Yangtze told Barron’s that its SEC lings don’t mention the
   bank’s court award because Yangtze’s proposed asset swap will unburden it of the
   Newport unit. ‘[I]f the sale is successful,’ the company said in an email responding to
   our questions, ‘the Purchaser will be responsible for repaying the loan to the bank.’”

   “…Yangtze’s planned exchange of businesses will cure all these headaches, director
   Coleman said in an interview. ‘All the liabilities associated with the old project, bank
   loans and what not, transfer completely over to the new owners,’ he told Barron’s. ‘Any
   and all of these issues are then gone.’”


The latest S-3 registration statement
(https://www.sec.gov/Archives/edgar/data/1487843/000121390018012230/fs32018a4_yangtzer
iver.htm) led by the company, shows that the contemplated business exchange referenced by
the company in the Barron’s article has been terminated.


Yet, despite the termination of the company’s “excuse” for not disclosing its ongoing material
legal proceedings, the company claims in the very same ling that they are not involved in any
material litigation:



   “We are currently not involved in any litigation that we believe could have a materially
   adverse e ect on our nancial condition or results of operations.”


In its most recent 10-Q, without the asset swap deal, the quarter re ected YRIV’s third quarter
business operations. The company continues to claim that YRIV does not have any litigation
and, of course, YRIV did not disclose the RMB 767 million (USD 110 million) in outstanding
judgements against its main operating subsidiary, Wuhan Newport.


We think that the above is the most obvious 10b-5 Securities Exchange Act
(https://www.investopedia.com/terms/r/rule10b5.asp) violation since “Funding secured”, and
we believe that it could result in a halt of YRIV shares at any time.


Money from YRIV’s Capital Raises Has Been
Used to Pay the Chairman/Controlling
Shareholder Rather Than Advance Company’s
Projects
   Case 1:19-cv-00024-DLI-LB Document 12-1 Filed 06/03/19 Page 16 of 22 PageID #: 201
The company had 19 convertible note issuances this year alone, according to its latest
quarterly ling. (pgs. F-15-F-16
(https://www.sec.gov/Archives/edgar/data/1487843/000121390018011000/f10q0618_yangtzeri
ver.htm))




As we stated before, as YRIV’s operating entity, Wuhan Newport, has been labeled as a
dishonest judgement debtor, and money that goes to Wuhan Newport will be used to ful ll its
outstanding legal judgements. Therefore, we believe it is impossible for Wuhan Newport to
come up with cash to continue its logistics center project.


So where does all the new cash go? YRIV has consistently reported large liability balances “due
to related parties” on its nancial statements. These in turn seem to accrue large interest rates
which simply get added to the “advances” over time. When capital is raised, cash is then used
to pay back the supposed related-party “advances”, rather than being employed to further the
company’s projects.


In the September 2018 quarter alone, the CEO and controlling shareholder, Liu Xiangyao, was
“repaid” $6.2 million dollars both directly and through an entity he controls called Jasper Lake
Holdings (“Jasper”):
   Case 1:19-cv-00024-DLI-LB Document 12-1 Filed 06/03/19 Page 17 of 22 PageID #: 202




In the June 2018 quarter, the CEO was “repaid” $1.3 million, along with another $3 million in the
March 2018 quarter. Based on the disclosure, the total amount of those 19 convertible notes
amounted to $8.5 million, of which $3.39 million is outstanding while $5.15 million has been
redeemed. We can therefore infer that raised cash from these convertible notes went to the
Chairman, not to the business operations of YRIV.


These supposed repayments are not new for YRIV. In fact, nancials presented as part of YRIV’s
reverse merger show that the company took out a $47.2 million construction loan from China
Construction Bank in the year ending December 2014 (pg. F-16
(https://www.sec.gov/Archives/edgar/data/1487843/000121390016010526/f10k2015_yangtzeri
ver.htm)).


The company turned around and paid out all of it as a “repayment to related parties” (pg. F-6
(https://www.sec.gov/Archives/edgar/data/1487843/000121390016010526/f10k2015_yangtzeri
ver.htm)).
   Case 1:19-cv-00024-DLI-LB Document 12-1 Filed 06/03/19 Page 18 of 22 PageID #: 203
Based on these observations, we believe that YRIV is largely a shell which exists to raise more
capital for the personal use of its controlling shareholder and chairman.


Conclusion: We Think Yangtze River Port &
Logistics Is Worth Nothing
Over the last decade, numerous China-based companies have been ousted from U.S. markets.
Generally, the most egregious cases occur when companies funnel wealth and value from
shareholders to insiders. Since the implosion of the U.S. listed China-based space between
2010 and 2014, we didn’t think we would ever come across such obvious cases again.


To anyone who thinks the China Hustle (https://www.thechinahustle lm.com/) has ended:


      We encourage you to consult an o cial map
      (http://www.tcmap.com.cn/hubei/xinzhouqu_yangluojie_chunfengcun.html), which clearly
      shows that the Chunfeng Village is only 610,000 square meters in size despite the
      company claiming to lease 1.2 million square meters of land from them.
      We encourage you to review the readily available lings from Chinese courts showing the
      litany of judgements against the company that are undisclosed in their SEC lings.
      We encourage you to simply visit the apparently empty cluster of buildings it claims to be
      of great value.


Best of luck to all


Disclosure: We are short YRIV.


Full Disclaimer: Use of Hindenburg Research’s research is at your own risk. In no event should
Hindenburg Research or any a liated party be liable for any direct or indirect trading losses caused
by any information in this report. You further agree to do your own research and due diligence,
consult your own nancial, legal, and tax advisors before making any investment decision with
respect to transacting in any securities covered herein. You should assume that as of the publication
date of any short-biased report or letter, Hindenburg Research (possibly along with or through our
members, partners, a liates, employees, and/or consultants) along with our clients and/or investors
has a short position in all stocks (and/or options of the stock) covered herein, and therefore stands to
realize signi cant gains in the event that the price of any stock covered herein declines. Following
publication of any report or letter, we intend to continue transacting in the securities covered herein,
and we may be long, short, or neutral at any time hereafter regardless of our initial
recommendation, conclusions, or opinions. This is not an o er to sell or a solicitation of an o er to
buy any security, nor shall any security be o ered or sold to any person, in any jurisdiction in which
   Case 1:19-cv-00024-DLI-LB Document 12-1 Filed 06/03/19 Page 19 of 22 PageID #: 204
such o er would be unlawful under the securities laws of such jurisdiction. Hindenburg Research is
not registered as an investment advisor in the United States or have similar registration in any other
jurisdiction. To the best of our ability and belief, all information contained herein is accurate and
reliable, and has been obtained from public sources we believe to be accurate and reliable, and who
are not insiders or connected persons of the stock covered herein or who may otherwise owe any
 duciary duty or duty of con dentiality to the issuer. However, such information is presented “as is,”
without warranty of any kind – whether express or implied. Hindenburg Research makes no
representation, express or implied, as to the accuracy, timeliness, or completeness of any such
information or with regard to the results to be obtained from its use. All expressions of opinion are
subject to change without notice, and Hindenburg Research does not undertake to update or
supplement this report or any of the information contained herein. Hindenburg Research and the
terms, logos and marks included on this report are proprietary materials. Copyright in the pages and
in the screens of this report, and in the information and material therein, is proprietary material
owned by Hindenburg Research unless otherwise indicated. Unless otherwise noted, all information
provided in this report is subject to copyright and trademark laws. Logos and marks contained in
links to third party sites belong to their respective owners. All users may not reproduce, modify, copy,
alter in any way, distribute, sell, resell, transmit, transfer, license, assign or publish such information.


Posted in Short Ideas (https://hindenburgresearch.com/category/short-ideas/) ·


14 thoughts on “Yangtze River Port & Logistics:
Total Zero. On-the-Ground Research Shows Assets
Appear to be Largely Fabricated”
Pingback: Hindenberg: Yangtze River Port & Logistics: Total Zero. On-The-Ground Research
Shows Assets Appear To Be Largely Fabricated – ValueWalk Premium
(https://valuewalkpremium.com/2018/12/hindenberg-yangtze-river-port-logistics-total-zero-on-
the-ground-research-shows-assets-appear-to-be-largely-fabricated/)


Pingback: New top story on Hacker News: Yangtze River Port and Logistics: On-The-Ground
Research Shows Assets Fabricated – Golden News
(https://indian215720559.wordpress.com/2018/12/09/new-top-story-on-hacker-news-yangtze-
river-port-and-logistics-on-the-ground-research-shows-assets-fabricated/)


Pingback: New top story on Hacker News: Yangtze River Port and Logistics: On-The-Ground
Research Shows Assets Fabricated – Latest news
(https://latestnewsdesign.wordpress.com/2018/12/09/new-top-story-on-hacker-news-yangtze-
river-port-and-logistics-on-the-ground-research-shows-assets-fabricated/)
    Case 1:19-cv-00024-DLI-LB Document 12-1 Filed 06/03/19 Page 20 of 22 PageID #: 205
Pingback: New top story on Hacker News: Yangtze River Port and Logistics: On-The-Ground
Research Shows Assets Fabricated | World Best News
(https://worldtimes6.wordpress.com/2018/12/09/new-top-story-on-hacker-news-yangtze-river-
port-and-logistics-on-the-ground-research-shows-assets-fabricated/)


Pingback: New top story on Hacker News: Yangtze River Port and Logistics: On-The-Ground
Research Shows Assets Fabricated - EYFnews (https://eyfsocial.000webhostapp.com/new-top-
story-on-hacker-news-yangtze-river-port-and-logistics-on-the-ground-research-shows-assets-
fabricated/)


Pingback: New top story on Hacker News: Yangtze River Port and Logistics: On-The-Ground
Research Shows Assets Fabricated – Hckr News
(https://hckrnews.wordpress.com/2018/12/09/new-top-story-on-hacker-news-yangtze-river-
port-and-logistics-on-the-ground-research-shows-assets-fabricated/)


Pingback: Yangtze River Port and Logistics: On-The-Ground Research Shows Assets Fabricated –
Hacker News Robot (https://hackernewsrobot.wordpress.com/2018/12/09/yangtze-river-port-
and-logistics-on-the-ground-research-shows-assets-fabricated/)




      Iron ThundeR (http://ironthundersaloon.com/) says:
December 23, 2018 at 10:40 pm (https://hindenburgresearch.com/yangtze-river-port-logistics-total-zero-on-the-ground-
research-shows-assets-appear-to-be-largely-fabricated/#comment-215)



Actually no matter if someone doesn’t be aware of then its up to other viewers
that they will help, so here it occurs.


  Reply




      Christie (https://nicolitalia.com) says:
January 10, 2019 at 10:21 am (https://hindenburgresearch.com/yangtze-river-port-logistics-total-zero-on-the-ground-research-
shows-assets-appear-to-be-largely-fabricated/#comment-282)



Wow! After all I got a website from where I be able to actually
obtain useful data concerning my study and knowledge.


  Reply
    Case 1:19-cv-00024-DLI-LB Document 12-1 Filed 06/03/19 Page 21 of 22 PageID #: 206

      Tyree (http://Highlandavenuerestaurant.com/) says:
February 6, 2019 at 3:46 pm (https://hindenburgresearch.com/yangtze-river-port-logistics-total-zero-on-the-ground-research-
shows-assets-appear-to-be-largely-fabricated/#comment-2419)



Generally I do not learn post onn blogs, however
I wish to say that this write-up very forced me to
take a look at and do it! Your writing style has been surprised
me. Thanks, quite nice post.


  Reply




      Shifu (https://www.shifu.com) says:
February 7, 2019 at 8:58 pm (https://hindenburgresearch.com/yangtze-river-port-logistics-total-zero-on-the-ground-research-
shows-assets-appear-to-be-largely-fabricated/#comment-2572)



Great job! $11 to $1 in 3 months.


  Reply




      Billy Dee Wiggins says:
March 28, 2019 at 6:52 pm (https://hindenburgresearch.com/yangtze-river-port-logistics-total-zero-on-the-ground-research-
shows-assets-appear-to-be-largely-fabricated/#comment-9010)



Great job? These people are vultures….


  Reply




Pingback: Yangtze River Port and Logistics Limited (YRIV) Developing Story – FineSand
(https:// nesand.wordpress.com/2019/03/06/yangtze-river-port-and-logistics-limited-yriv-
developing-story/)


Pingback: Yangtze River Port (YRIV) Stock: Here’s Why It’s Climbing | Alpha Stock News
(https://alphastocknews.com/yangtze-river-port-yriv-stock-heres-why-its-climbing/51/)
   Case 1:19-cv-00024-DLI-LB Document 12-1 Filed 06/03/19 Page 22 of 22 PageID #: 207
Leave a Reply

Your email address will not be published. Required elds are marked *


Comment




Name *




Email *




Website




   POST COMMENT




  © 2018 Hindenburg Research (//hindenburgresearch.com). All Rights Reserved · Legal Disclaimer (/legal-
                              disclaimer) · Privacy Policy (/privacy-policy)
                              Theme by Robert DeVore (https://robertdevore.com).
